Citation Nr: 0836269	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a head 
injury with dental trauma.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) & Friend


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 
1950, and from October 1950 to February 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a videoconference hearing 
at the Hartford, Connecticut RO chaired by the undersigned in 
August 2008.  A transcript of the hearing is associated with 
the veteran's claims folder.  The Board held the record open 
for 60 days to allow the veteran to submit additional 
evidence.


FINDINGS OF FACT

1.  A January 1999 final rating decision denied service 
connection for head trauma.  

2.  Evidence received since the January 1999 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a head injury with dental trauma.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision denial of service 
connection for head trauma became a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1103 
(2007).  

2.  New and material evidence has not been received to reopen 
service connection for a head injury with dental trauma.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality and Legal Criteria for Reopening Claims

In this case, a March 1955 rating letter advised the veteran 
that service connection for treatment purposes had been 
granted for teeth numbers 2 and 31.  A January 1999 rating 
decision denied service connection for head trauma, finding 
that the evidence did not support findings of in-service head 
injury, continuous post-service symptoms, or current specific 
diagnosis.  Notice of this decision was mailed on January 28, 
1999.  The veteran submitted a notice of disagreement in 
March 1999.  A statement of the case was issued in March 
1999.  The veteran entered a timely substantive appeal that 
was received in May 1999.  Subsequently, in March 2001, in 
writing, the veteran withdrew his appeal on this issue.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Because the 
veteran withdrew his appeal in writing in March 2001, the 
January 1999 rating decision became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.204, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Reopening of Claim for Service Connection for Head Injury

In December 2005, the veteran submitted a request to reopen 
service connection for a head injury with dental trauma.  The 
veteran contends that he was in a coma for a short period of 
time in service in 1948 as a result of a fall during basic 
training.  He asserts that since the fall he has experienced 
frequent headaches and dizziness.  

The veteran's June 1998 claim for service connection for head 
trauma was denied by a January 1999 rating decision.  The 
veteran appealed this decision, but he subsequently withdrew 
the appeal in March 2001; therefore, the January 1999 rating 
decision became a final decision.  38 U.S.C.A. § 7105.  

The Board notes that the veteran's complete service treatment 
records are not available to show whether the veteran was 
treated for a head injury in service.  The National Personnel 
Records Center (NPRC) has indicated that they were destroyed 
in the fire at that records storage facility in 1973.  Under 
such circumstances, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation 
on the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  While it is unfortunate that the 
veteran's complete service treatment records may be 
unavailable, the appeal must be decided on the evidence of 
record; the Board's analysis has been undertaken with this 
heightened duty in mind.  

The evidence of record prior to the January 1999 rating 
decision included VA medical records, VA examination reports 
and a private medical statement.  The VA records indicated 
that the veteran suffered problems with a mixture of 
neurologic and psychiatric features.  A primary progressive 
dementia underlying premorbid deficits associated with 
traumatic brain injury could not be ruled out.  In its 
November 1999 supplemental statement of the case, the RO also 
considered a March 1999 MRI report that indicated there was 
no correlate of prior head trauma indicated.  The June 1998 
statement from a private doctor indicated he had treated the 
veteran for injuries received in the service and for many 
other conditions for the past 30 years.  The veteran provided 
contentions and a narrative related to his claim in letters 
and his substantive appeal, which was later withdrawn.  

All of the aforementioned evidence is considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period related to the January 
1999 final decision.  See 38 C.F.R. § 3.156(b).  The RO 
continued to deny the veteran's claim due to the absence of 
service treatment records or corroborating lay statements 
documenting the veteran's injury, a lack of evidence of a 
continuity of symptomatology, and a lack of a medical nexus 
between the veteran's claimed head injury during service and 
his current condition.  Therefore, there was no showing that 
the veteran's disorder was caused by his military service.  

The medical evidence received since the January 1999 rating 
decision consists of VA outpatient and hospital discharge 
records, and testimony from the veteran and a friend during 
an August 2008 videoconference hearing before the 
undersigned.  The VA medical records show that the veteran 
was assessed at various times with dementia and reported 
chronic dizziness, which the veteran attributed to a head 
injury many years ago.  The previous evidence of record at 
the time of the January1999 rating decision included lay 
assertion of head injury and dental trauma in service; such 
additional testimony and assertions on the same point are not 
new evidence.  

The veteran's August 2008 testimony covered his history of a 
fall in service and being treated at a hospital called St. 
Mary's in New Jersey.  The testimony the veteran provided is 
substantially similar to the evidence the veteran provided 
prior to the January 1999 final decision and is cumulative 
and redundant.  See 38 C.F.R. § 3.156(a).  

A friend of the veteran, L.G., also testified.  She asserted 
that the veteran may have sustained a traumatic brain injury, 
and went on to discuss the effects and ways to diagnose such 
an injury.  With regard to this testimony, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While both 
the veteran and his friend at the August 2008 hearing have 
stated their belief that the veteran's current head injury 
was caused by a fall during his military service, as 
laypersons they are not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

While some of the evidence and testimony is new, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim, including the 
unestablished facts of in-service head injury or trauma, 
including dental trauma, or relationship of current 
disability to service.  The evidence is also not material 
because it does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a head injury that include dental trauma.      

Accordingly, the newly received records and hearing testimony 
since the prior final January 1999 rating decision do not 
provide any evidence that would indicate that the veteran's 
head injury with dental trauma was caused by his period of 
honorable service.  None of the newly received evidence 
substantiates a head injury in service or links the veteran's 
post-service symptoms to service or tends to show that a head 
injury or trauma, including dental trauma, is related to his 
period of honorable service.  For this reason, this evidence 
does not raise a reasonable possibility of substantiating the 
claim, so is not material to the claim.  Because new and 
material evidence has not been received, the claim for 
service connection for head injury with dental trauma is not 
reopened.  38 U.S.C.A. § 5108.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  A fourth requirement that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was removed 
from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).   

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the respective duties of the 
claimant and of VA.  In January 2006, prior to the issuance 
of the rating decision that is the subject of this appeal, 
the veteran was advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
that this condition was incurred in or aggravated by service; 
that the RO would assist in obtaining additional information 
and evidence; and of the responsibilities on both the 
veteran's part and VA's part in developing the claim.  He was 
told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  As such, VA fulfilled 
its notification duties.  Quartuccio, 16 Vet. App. at 187; 
Kent, 20 Vet. App. at 10.  A March 2006 letter informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates in compliance with 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records.  
The record contains VA treatment records and the veteran was 
provided with VA examinations.  The veteran testified before 
the undersigned at a videoconference hearing.  

At the veteran's hearing in August 2008, the veteran was also 
specifically advised as to what type evidence would aid in 
substantiating his claim, and Board held the record open for 
60 days to allow the veteran to obtain and submit additional 
medical evidence in support of his claim.  At the personal 
hearing, the undersigned advised the veteran and 
representative that some medical evidence or opinion that 
relates the current symptoms closer in time to service or 
evidenced a head injury in service would be important to the 
claim.  The Board held this case open an additional 60 days 
in part so that the veteran could provide any evidence 
relating to his claimed disability, including new medical 
evidence, lay statements from others with whom the veteran 
served, or an identification of the hospital at which the 
veteran asserts that he was treated for his head injury while 
in service.  No additional supporting medical evidence or 
medical opinion evidence has been received by the Board.  

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty 
to assist with the development of evidence is not invoked 
until new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f).  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claim.  

In sum, the Board is satisfied that VA has provided the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the 
appeal to reopen service connection for a head injury with 
dental trauma is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


